                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Senior Judge Marcia S. Krieger

Civil Action No. 17-CV-2462-MSK- SKC

C.W., a minor,
       by and through his parents B.W. and C.B.,

       Plaintiff,

v.

DENVER COUNTY SCHOOL DISTRICT NO. 1,

       Defendant.


                OPINION AND ORDER ON ADMINISTRATIVE APPEAL
                   AND ON MOTION FOR SUMMARY JUDGMENT


       THIS MATTER comes before the Court on the parties’ Cross Motion for Summary

Judgment (## 56, 57), their Responses (# 58, 59), and their Replies (# 60, 61).   Upon

consideration of the arguments presented in light of the Administrative Record (# 29), the

Administrative Law Judge’s decision is reversed, the Plaintiff’s Motion is granted, in part, and

the Defendant’s Motion is granted, in part.

                                     I.   JURISDICTION

       The Court has jurisdiction over an appeal from a final decision of the Colorado Office of

Administrative Courts under 20 U.S.C. § 1415(i)(2)(A) and over claims presenting a federal

question under 28 U.S.C. § 1331.




                                                1
                                      II.   BACKGROUND1

        Though the parties have a lengthy history of disputes over the educational services at

issue in this case, the Court only recounts the facts relevant to the limited issue on appeal.2

        Plaintiff C.W. is a minor child enrolled in the Defendant Denver County School District

(the District).   He has tested as a highly gifted and talented student, but suffers from a number

of disabilities, including an autism spectrum disorder, obsessive compulsive disorder,

generalized anxiety disorder, Ehlers-Danlos Syndrome, Tourette’s disorder, an eating disorder,

encopresis, and a sleep disorder, all of which entitle him to special education and related

services.

        In conformance with the Individuals with Disabilities Education Act (IDEA),3 a team

comprised of C.W.’s parents and District personnel assessed C.W.’s needs.        Due to the severity

and complexity of his disabilities, beginning in 2012, they determined that the least restrictive

environment for his public education was at his home.      Consequently, his October 2012

Individual Educational Plan (IEP) recommended educational placement at his home.           By the

1
   The Court recounts the facts as stated in the administrative decision (# 29 at 226–47), giving
due weight to factual findings, and supplementing them by references to the record. See L.B. v.
Nebo Sch. Dist., 379 F.3d 966, 974 (10th Cir. 2004). For ease of reference, common acronyms
are used by the parties and the Court. The IDEA is the Individuals with Disabilities in
Education Act. A FAPE is a Free Appropriate Public Education. An IEP is an Independent
Education Plan.
2
    Because C.W.’s parents prevailed on claims pertinent to school years 2014–2015, 2015–
2016, and 2016–2017, the Court understands that this challenge is limited to a single adverse
ruling made by the ALJ — that the 2017 IEP was reasonably calculated to provide C.W. with a
FAPE.
3
   It is undisputed the IDEA requires that Colorado provide a free appropriate public education
(FAPE) to all eligible children. 20 U.S.C. § 1412(a)(1). A FAPE includes both
special-education instruction and related services to assist in the child’s benefit from instruction.
20 U.S.C. § 1401(9), (26), & (29). Such instruction and services are memorialized in the
child’s IEP, developed in a collaborative process involving both parents and educators. 20
U.S.C. §§ 1401(9)(D), 1414.

                                                  2
end of the 2015–2016 academic year, however, after the extended medical absence of his

in-home teacher, C.W. could only maintain focus for 10 to 15 minutes and could not tolerate 20

hours of instruction per week.4

       C.W.’s IEP team convened an IEP meeting in July 2016.        It proposed home instruction

to start, transitioning to attendance at Morey Middle School, a magnet school for gifted students.

District personnel expressed concerns at the meeting that C.W. was not progressing in home

instruction such that a “more clinical approach such as day treatment” might be warranted, after

which C.W. could return to home instruction.     (# 29 at 234.)   The Parents opposed this

suggestion.

       Bryan Sanchez was assigned as C.W.’s home teacher in August 2016. Things started

out positively; C.W. attended two extracurricular clubs at Morey.    But C.W. only went a few

times and by October, he refused to go.    Mr. Sanchez tried various instruction techniques to get

C.W. to focus, but he had a difficult time getting C.W. off his iPad to engage in instruction.

       In October, the IEP team met to discuss C.W.’s planned transition into school-based

instruction. The Parents stated they were having difficulty getting C.W. to come out of his

room or wear pants, and that they did not think he could attend school. At the meeting, the

District received authorization from the Parents to conduct social, emotional, motor, and health

evaluations, as well as occupational and physical therapy evaluations, but apparently they were

never performed.



4
   Also in 2016, the Parents filed a complaint with the Department of Education’s Office for
Civil Rights. The District acknowledged that it owed C.W. 150 hours of compensatory services
due to personnel difficulties it had staffing C.W.’s home instruction. The ALJ found that the
District still had not provided these compensatory services but was willing. With C.W.’s
“limited ability to focus for more than an hour or two per day, it has been difficult, if not
impossible, for the District to provide the agreed upon compensatory services in a homebound
placement.” (# 29 at 234.)
                                                 3
       As the year went on, C.W. began refusing to come downstairs for instruction, and even

when he did, he refused to work at the table, could not wear pants, shut down if he was not

interested, or complained of hunger, headaches, or fatigue. Of 67 visits by Mr. Sanchez to

C.W.’s home, C.W. was not ready 58 times.       As a result, Mr. Sanchez was not able to engage

C.W. for 10 hours of home instruction even though his work schedule allowed for it.        C.W.’s

willingness to engage in anything academic declined in his estimation.      Another teacher who

had worked with C.W. in previous years noticed the same resistance to instruction, noting that

C.W. appeared to act like a different child.   Multiple teachers had to leave the house without

working with C.W. because he took so long to come downstairs.

       When faced with these challenges, the District modified the rules governing home

instruction to include a requirement that C.W. sit at a table and wear shorts or pants. The

modified rules also provided that a teacher was to leave and mark C.W. as a No Show if he took

longer than 15 minutes to come downstairs.      The rules were sent to the Parents on February 6,

2017, with a note that the modifications were not meant as punishment, but to ensure C.W. was

able to receive instruction.

       The District ultimately convened an IEP meeting on February 10 to address the foregoing

challenges. At the meeting, all of C.W.’s providers agreed he was regressing.        District

personnel expressed concern that C.W.’s disabilities were so severe that instruction at his home

was no longer tenable. The team initially discussed day treatment as an option, but decided

against it because it would be too stressful for C.W. on top of logistical difficulties getting him to

treatment.   Over the Parents’ objection, the team determined that C.W.’s designated placement

should not be his home and instead should be a residential-treatment facility.

       Upon consideration of C.W.’s parents’ complaint and evidence presented at a hearing, an



                                                  4
Administrative Law Judge (ALJ) held that the District had violated the IDEA during the 2014–

2015, 2015–2016, and 2016–2017 academic years, and awarded unspecified compensatory relief.

But the ALJ found that the 2017 IEP was reasonably calculated to provide C.W. with a free

appropriate public education (FAPE).       The ALJ agreed with the IEP team because C.W. could

not attend public school and was regressing in his abilities while receiving home instruction.

The ALJ noted that day treatment was not an option because of stress and logistics, but also that

it had become virtually impossible for the District to provide home instruction to C.W. The

District having considered and tried multiple options to fulfill its obligation to C.W., the ALJ

held that a residential facility was the most appropriate placement to receive the services he

needs.    Because the District had yet to find an appropriate residential facility for C.W., the ALJ

also held that the District would owe C.W. additional compensatory services for the time spent

finding an appropriate facility.

         C.W.’s parents now bring several claims. In its first claim for relief, the Amended

Complaint (# 16) seeks review and reversal of the ALJ’s determination pursuant to 20 U.S.C.

§1415(C).     The second claim alleges that the District’s past and present actions violate § 504 of

the Rehabilitation Act of 1973.      The third claim alleges that the District’s past and present

actions violate Title II of the Americans with Disabilities Act. The fourth claim alleges that the

District’s actions (not circumscribed by time or otherwise described) violate the Equal Protection

Clause of the Fourteenth Amendment to the Constitution.         The parties have filed cross motions

for summary judgment on all claims (## 56, 57).

                              III.     ADMINISTRATIVE APPEAL

         The Court’s standard of review in IDEA cases is less deferential than it is to other

administrative decisions. See Thompson R2-J Sch. Dist. v. Luke P., 540 F.3d 1143, 1149 (10th



                                                    5
Cir. 2008). The Court applies a “modified de novo” standard, independently reviewing the

administrative record and rendering a decision by a preponderance of the evidence. See id.;

Murray v. Montrose Cty. Sch. Dist. RE-1J, 51 F.3d 921, 927 (10th Cir. 1995).       The Court must,

however, give “due weight” to the administrative decision’s findings of fact, “which are

considered prima facie correct.” L.B. v. Nebo Sch. Dist., 379 F.3d 966, 974 (10th Cir. 2004).

       States receiving federal funds for education must, among other things, provide a free

appropriate public education (FAPE) to all eligible children. 20 U.S.C. § 1412(a)(1). A FAPE

includes special-education instruction and related services to assist in the child’s benefit from

instruction. 20 U.S.C. § 1401(9), (26), & (29). Such instruction and services are

memorialized in the child’s individualized education program (IEP), which is to be developed in

a collaborative process involving both parents and educators. 20 U.S.C. §§ 1401(9)(D), 1414.

“The IEP is a written statement that sets forth the child’s present performance level, goals and

objectives, specific services that will enable the child to meet those goals, and evaluation criteria

and procedures to determine whether the child has met the goals.” Ass’n for Cmty Living v.

Romer, 992 F.2d 1040, 1043 (10th Cir. 1993).      The IEP is the means through which special

education and related services are “tailored to the unique needs” and circumstances of a

particular child — “the centerpiece of the statute’s education delivery system for disabled

children.” Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1 (Endrew II), 137 S. Ct.

988, 999 (2017).

       A FAPE has both substantive and procedural components.          The Court determines

whether the district complied with the IDEA’s procedural requirements and whether the IEP

developed by those procedures is substantively adequate. Bd. of Educ. v. Rowley, 458 U.S. 176,

206–07 (1982).     If a district meets both substantive and procedural requirements, it “has



                                                  6
complied with the obligations imposed by Congress and the courts can require no more.”          Id. at

207.   To “meet its substantive obligation under the IDEA, a school must offer an IEP

reasonably calculated to enable a child to make progress appropriate in light of the child’s

circumstances.”    Endrew II, 137 S. Ct. at 999.

       For children not “fully integrated in the regular classroom and not able to achieve on

grade level”, the IEP “must be appropriately ambitious in light of his circumstances, just as

advancement from grade to grade is appropriately ambitious for most children in the regular

classroom.”    To be reasonably calculated to accomplish a particular objective requires “a

prospective judgment by school officials [and] contemplates that this fact-intensive exercise will

be informed not only by the expertise of school officials, but also by the input of the child’s

parents or guardians.” Review of an IEP considers the question of whether the IEP is

reasonable, not whether it is ideal.   Id. at 999–1000.

       The IDEA does not require that an IEP “provide a child with a disability opportunities to

achieve academic success, attain self-sufficiency, and contribute to society that are substantially

equal to the opportunities afforded to children without disabilities.”   The adequacy of a given

IEP turns on the unique circumstances of the child for whom it was created. Id. at 1001.

       As noted above, C.W.’s 2017 IEP provided for education in a residential facility, but

none was designated. This conclusion was based on findings that C.W. had failed to make

progress with home instruction despite numerous efforts made by District personnel. The ALJ

agreed with the District concluding that day treatment was not an option because of stress and

logistics, and that it had become impossible for the District to provide home instruction to C.W.

Because the District had not found an appropriate residential facility for C.W., the ALJ also held

that the District would owe C.W. compensatory services for the time spent finding one.



                                                   7
       A significant portion of the Parents’ briefing is devoted to events that postdate the ALJ’s

determination, particularly the failure of the District to designate a residential facility for C.W.

As significant as those complaints are,5 however, this Court cannot address them.        Its

jurisdiction is in an appellate capacity; it reviews the ALJ’s factual findings and conclusions of

law.   See L.B., 379 F.3d at 974. Although it applies a modified de novo review standard, the

Court is not free to consider entirely new issues not presented to the ALJ. Id.      Thus, the only

issue presented here is whether the ALJ erred in concluding that C.W.’s 2017 IEP provided him

a FAPE.

       C.W.’s Parents argue that the 2017 IEP failed to provide him with a FAPE because it did

not specifically identify the residential facility where C.W. would be educated.     Specifically,

the Parents contend that an IEP automatically violates the IDEA and denies C.W. a FAPE if it

does not name the location that is ready, willing, and able to implement an IEP.6      They cite to a

Fourth Circuit case holding that “because it failed to identify a particular school, the IEP was not

reasonably calculated to enable [the student] to receive educational benefits.” See A.K. v.

Alexandria City Sch. Bd., 484 F.3d 672, 681 (4th Cir. 2007).

       It is undisputed that the 2017 IEP did not identify a specific residential facility where

C.W. would receive educational services.      (# 29 at 238.)   And the IDEA clearly requires an

IEP to specify “the anticipated frequency, location, and duration of those services” to be provided.

20 U.S.C. § 1414(d)(1)(A)(i)(VII) (emphasis added). The Tenth Circuit, however, has not

interpreted the word location, and there is authority indicating that location does not mean the


5
   To the extent the Parents are aggrieved in any way by the District’s conduct as it relates to the
implementation of this IEP, they need to bring those issues before the ALJ. Accordingly, the
Court will proceed to discuss the alleged errors in the ALJ’s decision.
6
   This alleged error is, in essence, a procedural violation of the IDEA because it challenges the
form of the IEP, rather than the notion of a residential facility itself.
                                                  8
actual, physical location of services such that an IEP is automatically deficient without such

specification. The Department of Education has issued commentary on a related regulation that

indicates the meaning of location is broader than the mere physical location of services —

“location of services in the context of an IEP generally refers to the type of environment that is the

appropriate place for provision of the service. For example, is the related service to be provided

in the child’s regular classroom or resource room?” T.Y. v. N.Y. City Dep’t of Educ., 584 F.3d

412, 419–20 (2d Cir. 2009) (quoting Assistance to States for the Education of Children with

Disabilities and the Early Intervention Program for Infants and Toddlers with Disabilities, 64 Fed.

Reg. 12,406, 12,594 (March 12, 1999)); accord Brad K. v. Bd. of Educ. of City of Chicago, 787 F.

Supp. 2d 734, 740 (N.D. Ill. 2011) (“The physical location for implementing an IEP need not be

included in the IEP.”); cf. Rachel H. v. Dep’t of Educ. of Hawaii, 868 F.3d 1085, 1092–93 (9th

Cir. 2017) (holding that the IEP sufficiently identified the location of the student’s services by

stating that she would attend “a public high school”).

       The Parents rely on the Fourth Circuit’s decision in A.K., in which a divided panel

reasoned “that the school at which special education services are expected to be provided can

determine the appropriateness of an education plan,” making location “a critical element for the

IEP to address.”   484 F.3d at 680. That court focused upon the information available to the

Parents, noting that they required sufficiently specific information to effectively evaluate the

IEP, and that in the situation they faced7 without identification of the location for special

education services, they lacked sufficient information to evaluate the school district’s offer.

The court emphasized that its holding did not mean a district could never offer a FAPE without

identifying a particular location, but when “parents express doubt concerning the existence of a


7
   The Parents contended that there were few or no schools that could accommodate the Plaintiff
due the complexity of his disabilities.
                                                  9
particular school that can satisfactorily provide the level of services that the IEP describes, the

IEP must identify such a school to offer a FAPE.”      Id. at 680–82.   Thus, by not identifying a

location, the district placed an undue burden on the parents to eliminate inappropriate

placements, making it more difficult to decide whether to accept or challenge the IEP.

       Actually, A.K.’s reasoning and conclusion is not inconsistent with that in T.Y. and Rachel

H. because all these courts agree that the failure to include a specific location is not a per se

violation of the IDEA. See Rachel H., 868 F.3d at 1092–93; T.Y., 584 F.3d at 420; A.K., 484

F.3d at 682.   Rather, the significance of the failure to designate a specific location depends

upon the facts of each case.8   Indeed, both T.Y. and Rachel H. recognize that in more

demanding circumstances, the failure to include a specific location may rise to the denial of a

FAPE. See Rachel H., 868 F.3d at 1093 (“This does not mean . . . that not identifying a school

can never result in a denial of a FAPE, especially when a child’s disability demands delivery of

special education services at a particular facility.” (emphasis added)); T.Y., 584 F.3d at 420

(“We emphasize that we are not holding that school districts have carte blanche to assign a child

to a school that cannot satisfy the IEP’s requirements.”).

       Thus, the question becomes whether a specific location was required in C.W.’s IEP.

There is no dispute that the severity and complexity of C.W.’s disabilities were increasing by

2017, and that there appeared to be no educational option for him outside of a residential facility.

Indeed, the ALJ found that “the District had been unable to find an appropriate facility for C.W.”



8
    The Court notes that the facts of this case are a lot closer to A.K. than the other cases. A.K.,
like C.W., was diagnosed with numerous disorders, including semantic pragmatic language
disorder, Aspergers Syndrome, and obsessive compulsive disorder, all requiring specialized
instruction. 484 F.3d at 675. Though no disability is trivial, C.W. presents a more severe case
than many other students with disabilities, including those addressed by other courts in
connection with this issue. See Rachel H., 868 F.3d at 1087; T.Y., 584 F.3d at 416; Brad K.,
787 F. Supp. 2d at 737.
                                                  10
(# 29 at 238.)   This changed the question before the ALJ from the District’s failure to specify a

particular facility chosen among several options to a failure to designate any facility. Such

decision is akin to an IEP stating that a student cannot attend any school in the District but

providing no other alternative.   The effect is to assign the student to a school that cannot satisfy

the IDEA’s requirements. See T.Y., 584 F.3d at 420.        Here, the IEP did not apprise the parents

of any facility where C.W. would receive educational services.      As a result, it did not designate

a facility that could provide needed services and it did not provide critical information to C.W.’s

parents that there was no facility available.9   See A.K., 484 F.3d at 681. In essence, the IEP

did not offer any means by which to provide services.

       The deficient IEP left C.W.’s parents “to fend for themselves”; C.W. had been without

instruction for four months at the time of the decision. See A.K., 484 F.3d at 681. As in A.K.,

where the record reflected that at least two of five placement options said they could not satisfy his

special needs without even meeting him, the District’s failure to find a suitable residential facility

in four months’ time highlighted the need for the IEP team and the IEP to identify a particular

school. This case therefore presents an excellent example of the circumstances under which

inclusion of a particular school in an IEP can be determinative of whether a FAPE has been offered

— the offer of an unspecified residential facility that may not even exist is no offer at all.

       The Court has no difficulty in concluding that the deficient IEP rises to the level of a

substantive violation. The Supreme Court has explained that IDEA’s procedural safeguards are

important.   Rowley, 458 U.S. at 205.     But merely identifying a procedural deficiency does not

automatically entitle a family to relief. Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist.


9
    This required, in the District’s estimation, another IEP meeting “to determine what services
for C.W. are appropriate.” (# 29 at 238.) But it is hard to understand based on this record
what was left to discuss in light of the District’s inability to find any facility that could meet
C.W.’s needs.
                                                  11
RE-1 (Endrew I), 798 F.3d 1329, 1338 (10th Cir. 2015), overruled on other grounds by Endrew

II, 137 S. Ct. 988.   A procedural failure that significantly impedes parents’ opportunity to

participate in the FAPE decisionmaking process or causes a deprivation of educational benefits,

impedes the child’s right to a FAPE.    Id. (quoting 20 U.S.C. § 1415(f)(3)(E)).     Here, the

District’s failure to designate a facility to meet C.W.’s needs was the equivalent of providing

none and failing to admit that it could not provide required services.    The ambiguity in the IEP

impaired C.W.’s receipt of educational services and prevented his parents from exercising

procedural and substantive rights on his behalf. As a result, he was denied a FAPE.

Accordingly, the Court reverses the determination by the ALJ, and directs upon remand that the

ALJ determine the relief to which C.W. is entitled during the period the 2017 IEP was operative.

                        IV.    MOTION FOR SUMMARY JUDGMENT

       C.W. also bring claims under other federal statutes: the Rehabilitation Act, Americans

with Disabilities Act (ADA), and Equal Protection Clause of the Constitution.        Invoking

Federal Rule of Procedure 56, the District contends that C.W. has not exhausted administrative

remedies required for these claims, and thus they must be dismissed.

A.    Legal Standard

       Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment or

dismissal only if no trial is necessary. See White v. York Int’l Corp., 45 F.3d 357, 360 (10th

Cir. 1995). Summary adjudication is authorized when there is no genuine dispute as to any

material fact and a party is entitled to judgment as a matter of law.    Fed. R. Civ. P. 56(a).

Substantive law governs what facts are material and what issues must be determined.         It also

specifies the elements that must be proved for a given claim or defense, sets the standard of

proof, and identifies the party with the burden of proof. See Anderson v. Liberty Lobby Inc.,



                                                 12
477 U.S. 242, 248 (1986); Kaiser-Francis Oil Co. v. Producer=s Gas Co., 870 F.2d 563, 565

(10th Cir. 1989).

       If the movant has the burden of proof on a claim or defense, the movant must establish

every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.

56(c)(1)(A).   Once the moving party has met its burden, to avoid summary judgment the

responding party must present sufficient, competent, contradictory evidence to establish a

genuine factual dispute. See Bacchus Indus. Inc. v. Arvin Indus. Inc., 939 F.2d 887, 891 (10th

Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material

fact, no trial is required. The court then applies the law to the undisputed facts and enters

judgment.

       This case nominally involves cross motions for summary judgment. However, because

C.W.’s motion really requests a determination based on the appellate record, it is not a true motion

for summary judgment nor does it address all of the claims asserted. The District’s Motion

actually seeks a partial summary judgment only as to the non-IDEA claims. Thus, the Court deals

with the motions separately.

B.   Discussion

       With regard to his claims under the Rehabilitation Act, ADA, and Equal Protection

Clause, the District argues that C.W. failed to exhaust his administrative remedies.     Although

the IDEA offers no procedural guidance, the Court approaches this in the same manner as it

would in ordinary civil cases, treating the argument as an affirmative defense on which the

District has the burden of proof.




                                                 13
          There are no material facts in dispute.   C.W. did not respond to this argument in his

Response (# 59), but briefly addressed the issue in the Reply (# 60) to his own Motion, stating

that the facts that form the basis of the non-IDEA claims were fully presented to and considered

by the ALJ, thus exhausting his remedies with regard to these claims.        (# 60 at 9.) This gives

rise to a legal issue — does presentation of evidence in the IDEA administrative process that

could establish facts upon which non-IDEA claims could be based satisfy exhaustion

requirements?

          The IDEA anticipates that an aggrieved person may have claims arising under other

federal statutes.    As to non-IDEA claims it provides:

          Nothing in this chapter shall be construed to restrict or limit the rights,
          procedures, and remedies available under the Constitution, the Americans with
          Disabilities Act of 1990, title V of the Rehabilitation Act of 1973, or other Federal
          laws protecting the rights of children with disabilities, except that before the filing
          of a civil action under such laws seeking relief that is also available under this
          subchapter, the procedures under subsections (f) and (g) shall be exhausted to the
          same extent as would be required had the action been brought under this
          subchapter.

20 U.S.C. § 1415(l) (emphasis added).

          The concept of exhaustion is somewhat oblique in this context, necessitating a

clarification by the Supreme Court in Fry v. Napoleon Community Schools, 137 S. Ct. 743

(2017).     The Court explained that, though the IDEA anticipates that an aggrieved person may

also be protected by other statutes and may seek remedies under them, if the remedy sought by

the aggrieved person under the non-IDEA statute relates to a FAPE, and the request for relief is

based on the same facts relevant to a FAPE, then the non-IDEA claim must be asserted pursuant

to the IDEA’s formal procedures for resolving disputes, bringing a complaint and obtaining a

due-process hearing before an impartial hearing officer — an ALJ.          20 U.S.C. § 1415(b)(6),

(f)(1)(A). Failure to do so prevents the aggrieved person from bringing the non-IDEA claim in

                                                    14
federal court after the administrative procedure has concluded. 20 U.S.C. § 1415(l).

        To determine whether a non-IDEA claim seeks relief for the denial of a FAPE, the

Supreme Court directs the Court to look to the substance, or gravamen, of the Complaint. It

further directs the Court to note the diverse means and ends of the statutes covering persons with

disabilities — e.g., the IDEA providing meaningful access to education and the Rehabilitation Act

and ADA rooting out disability-based discrimination.10 Fry, 137 S. Ct. at 755–56.

        As noted, C.W. concedes that the facts underlying the IDEA claim and the non-IDEA

claims are the same. And as stated, C.W.’s complaint alleges three additional causes of action

beyond the IDEA: violations of the Rehabilitation Act, ADA, and Equal Protection Clause. The

sum total of the District’s actions or omissions underlying these claims is:

             As to the Rehabilitation Act claim, District denied the full benefits of public education,

              failed to provide an opportunity to participate in the public education afforded to

              others, failed to provide a public education as effective as that provided to others,

              provided educational services that were substantially different than those provided to

              other students, limited C.W.’s enjoyment of the rights enjoyed by other students, and



10
     The Court provided hypothetical questions to assist the inquiry.

        First, could the plaintiff have brought essentially the same claim if the alleged
        conduct had occurred at a public facility that was not a school — say, a public
        theater or library? And second, could an adult at the school — say, an employee
        or visitor — have pressed essentially the same grievance? When the answer to
        those questions is yes, a complaint that does not expressly allege the denial of a
        FAPE is also unlikely to be truly about that subject; after all, in those other
        situations there is no FAPE obligation and yet the same basic suit could go forward.
        But when the answer is no, then the complaint probably does concern a FAPE, even
        if it does not explicitly say so; for the FAPE requirement is all that explains why
        only a child in the school setting (not an adult in that setting or a child in some
        other) has a viable claim.

Id. at 756.
                                                   15
           decided to place C.W. in a residential facility. (# 16 ¶ 70.)

          As to the ADA claim, the District denied the opportunity to benefit from educational

           services equal to that afforded to others, denied educational services that are as

           effective in affording equal opportunity to gain the same benefit as other students,

           denied the opportunity to participate in educational services appropriate to C.W.’s

           needs, failed to make reasonable modifications to its services, used methods of

           administration that had the effect of defeating the objectives of the District’s

           educational programs, and decided to place C.W. in a residential facility. (# 16 ¶ 85.)

          Finally, as to the Equal Protection claim, the District denied access to a public

           education on the basis of his disability and treated C.W. differently in home-based

           placement than it treats other students. (# 16 ¶¶ 95–96.)

       The gravamen of the Amended Complaint seeks relief for the denial of a FAPE. No

allegation concerns facts unrelated to educational services. Both the Rehabilitation Act and ADA

claims are based on the result of the 2017 IEP. (# 16 ¶¶ 70(f), 85(f).) Though some allegations

strike at the District’s different treatment of other students, these allegations receive no factual

enhancement — the rest of the Amended Complaint is silent on any discrimination suffered by

C.W. Indeed, the entire factual recitation preceding the claims for relief expressly relates to the

IDEA, the District’s handling of C.W.’s education, and how egregious placement in a residential

facility is. (# 16 ¶¶ 7–54.) Notably, the Amended Complaint states that its factual recitation is

not intended to be complete and incorporates the administrative record, though the record —

devoid of any reference to the federal claims brought here — relates exclusively to the provision of

educational services. The only real difference between the IDEA appeal and federal claims is not

in their substance, but in C.W.’s procedural request for monetary damages (# 16 ¶ 101), which are


                                                  16
unavailable under the IDEA. The non-IDEA claims are simply alternative legal theories seeking

to redress the same conduct — the District’s failure to offer C.W. a free appropriate public

education.

       Unlike the plaintiff in Fry, where nothing in the nature of the complaint suggested any

implicit focus on the adequacy of education, all of C.W.’s allegations relate to educational

services. See 137 S. Ct. at 758. If C.W. were to file the same complaint against another place of

public accommodation, such as a library or theater, it would make no sense. Thus, C.W.’s

non-IDEA claims are the exact sort that Congress contemplated in enacting the IDEA exhaustion

provision.

       There is no suggestion that the non-IDEA theories were brought before the ALJ. Indeed,

C.W. argues that was not necessary to do so because the same facts were before the ALJ. Not

only is that statement not supported by any cited authority, it is contrary to the express language of

the IDEA. See 20 U.S.C. § 1415(l) (requiring exhaustion “before the filing of a civil action under

such laws”). The laws and legal claims are therefore important. This requirement consolidates

all theories seeking the same remedy on the same facts in a single action. Doing so saves cost,

increases judicial efficiency, and best provides for comprehensive and consistent determinations.

In this case, Congress required C.W. to bring his non-IDEA claims before the ALJ in the

due-process hearing. Having failed to do so, he cannot now assert them in this action. They are

subject to dismissal.

                                      V.     CONCLUSION

       For the foregoing reasons, the Administrative Law Judge’s decision is REVERSED and

REMANDED for a determination on what relief the Plaintiff is due given that the 2017 IEP has

not provided a FAPE at all times it was operative. The Plaintiff’s Motion for Summary



                                                 17
Judgment (# 56) is GRANTED IN PART in that the ALJ is reversed and is DENIED in all

other respects.   The Defendant’s Motion for Summary Judgment (# 57) is GRANTED IN

PART in that the Plaintiff’s remaining, non-IDEA claims are DISMISSED and is DENIED in

all other respects.   The Clerk is directed to close this case.

        Dated this 25th day of September, 2019.

                                                       BY THE COURT:




                                                       Marcia S. Krieger
                                                       Senior United States District Judge




                                                  18
